DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/15/2021 has been entered. Claims 1, 14-15 and 19 are currently amended.  Claims 4 and 10 have been cancelled.  Claims 1-3, 5-9, and 11-20 are pending with claims 17-18 and 20 withdrawn from consideration.  Claims 1-3, 5-9, 11-16, and 19 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5, filed on 11/15/2021, with respect to the 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, starting page 5, filed on 11/15/2021, with respect to the 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach that the quenching is performed immediately after hot rolling the cast aluminum alloy or during hot rolling the cast aluminum alloys.  The 103 rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hajime et al (JPH05306440A), in view of Sawtell et al (US 20140000768 A1).
Regarding claim 1, Hajime teaches a method for making an aluminum alloy having a composition matching 6000 series aluminum alloy, comprising casting ingot, homogenizing treatment at a temperature of ≥ 400 °C and ≤ 600 °C for ≥ 1 hours, hot rolling, rapidly cooling to ≤ 120 °C at a cooling rate of ≥ 3 °C / sec immediately after the end of hot rolling, cold rolling treatment, and solution heat treatment at ≥ 400 °C for 5 seconds or more after cold rolling [0003, 0004, 0007].
Thus, Hajime teaches all the claimed steps except the coiling step.
In the same field of endeavor, Sawtell teaches a method for producing heat treatable aluminum alloys including 2xxx (copper based), 3xxx (manganese based), 4xxx (silicon based), 5xxx (magnesium based), 6xxx (magnesium and silicon based), 7xxx (zinc based), and some 8xxx aluminum alloys [0006].  The steps comprises casting, hot rolling, quenching after hot rolling [0028-0029], and coiling after quenching [0038].  Sawtell also teaches that conventional process for producing continuously cast aluminum alloy products comprises coiling after quenching [0004].  It would have been obvious to one of ordinary skill in the art at the time of filing to add a coiling step in Hajime’s process, as it is expressly disclosed as being suitable for this product making.
Hajime is silent about the aluminum alloy product being in F* or W temper.  However, as evidenced by the applicant, “[T]he quench technique is performed on a cast aluminum alloy material after hot rolling and while on the hot mill to produce a solutionized aluminum alloy material. Such resulting material is referred to as being in an F* temper. Alternatively, the quench technique is initiated when the cast aluminum alloy material is at a temperature greater than a solutionizing temperature of the cast aluminum alloy material and is performed rapidly. Such resulting material is referred to as being in a W temper.” [P4L15-20 spec.]  Since Hajime teaches the same process, especially the quenching step, this F* or W temper is expected to be present.

Regarding claims 2-3, Hajime teaches the quenching rate is 3 °C/sec or more as stated above, overlapping the claimed 200-1000 °C/s and 500-1000 °C/s, respectively.
Alternatively, Sawtell teaches quenching after hot rolling as stated above.  Sawtell teaches the quenching rate of at least 100 F/s, 200 F/s, 400 F/s, 800 F/s, 1600 F/s, 3200 F/s, and 6400 F/s [0031], corresponding to at least 38, 93, 204, 427, 871, 1760, and 3538 °C/s.  It would have been obvious to one of ordinary skill in the art at the time of filing to select any of the above quenching rate in Hajime’s process, as it is expressly disclosed by Sawtell as being suitable for this product making.

Regarding claim 5, Sawtell teaches the quenching medium can be air, water, oil, or mixed liquids, gas-liquid, solid-liquid, etc [0034].  It would have been obvious to one of ordinary skill in the art at the time of filing to select any of the above quenching medium in Hajime’s process, as it is expressly disclosed by Sawtell as being suitable for this product making.

Regarding claim 6, Hajime teaches cold rolling treatment after quenching as stated above.

Regarding claim 7, Hajime’s process does not comprise annealing.  One of ordinary skill would interpret that an annealing step is not performed.  

Regarding claim 8, Hajime teaches the aluminum alloy is 6000 series aluminum alloy [0003].

Regarding claim 9, Hajime does not teach any cladding process.  One of ordinary skill would interpret as being monolithic product.

Regarding claims 11-13, Hajime teaches a solution heat treatment at 550 °C for 10 seconds [0008], meeting the claimed 3 minutes or less, 1 minute or less, and 30 seconds or less, respectively. 

Regarding claims 14-15, Hajime teaches a solution heat treatment at 550 °C for 10 seconds [0008], meeting the claimed 20% shorter and 50% shorter than at least 15 minute cycle time, respectively.  

Regarding claim 16, Hajime teaches forming an automotive outer sheet, a sheet for packaging, etc [overview].  One or ordinary skill would interpret that the forming is at the end of the process, e.g., after the solution heat treatment at ≥ 400 ° C.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hajime et al (JPH05306440A), in view of Sawtell et al (US 20140000768 A1), and further in view of Platek et al (US 20080041501 A1).
Regarding claim 19, Hajime in view of Sawtell teaches all the limitations as stated above, except that the hot rolling is performed in a hot rolling mill comprising a plurality of stands, wherein each stand is followed by a quenching system; quenching the rolled product upon exit from at least one stand in the plurality of stands in the hot rolling step.
In the same field of endeavor, Platek teaches a method for producing 6xxx series aluminum automotive part [0042], comprising casting and hot rolling [0044, 0047].  Platek teaches that “Hot mill 30 is comprised of one or more pairs of oppositely opposed rolls 32 which reduces the thickness of the slab a controlled amount as it passes between each stand of rolls” [0047], meeting the current hot rolling mill comprising a plurality of stands, wherein each stand is followed by a quenching system and quenching the rolled product upon exit from at least one stand in the plurality of stands.  It would have been obvious to one of ordinary skill in the art at the time of filing to apply a plurality of rolls in Hajime’s hot rolling process, as it is expressly disclosed by Platek as being suitable for this product making.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762